Citation Nr: 1214087	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to special monthly compensation on the basis of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.
 
The Veteran's claim was remanded by the Board in November 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less.  Nor is he a patient in a nursing home because of mental or physical incapacity.

2.  The Veteran's disabilities do not render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  He is able to use a scooter or to ambulate with a walker and he is independent in self-care and the activities of daily living.  He is also able to leave his house on his own and the Veteran has no physical or mental incapacity requiring regular care or assistance against dangers in his normal daily environment.

3.  The Veteran does not have an individual service-connected disability rated as permanent and total and additional service-connected disability or disabilities independently ratable at 60 percent or more.  Nor is he substantially confined to his house or its immediate premises as a result of one or more of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & 2011); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In March 2007, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the duty to assist, VA has obtained the Veteran's VA medical records and the Veteran has been provided a VA medical examination.  The Veteran provided testimony at a hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Aid and Attendance

The Veteran contends that he is entitled to special monthly compensation based upon the need for regular aid and attendance of another person, or by reason of being housebound.  In statements submitted by the Veteran and in his January 2008 testimony before a Decision Review Officer, he indicated that he is unable to put on his socks and shoes.  He also stated that he requires assistance putting on his right lower extremity prosthesis.  He reported self-catheterization four to six times daily.  He stated that he receives assistance from the Boise VAMC twice weekly to perform bathing, cleaning, bedding change, and laundry at his home.  He said that if the aid did not come to assist him for his twice weekly shower, he would give himself a sponge bath.  The Veteran further testified that he is unable to change his catheter bags, and requires the assistance of his wife to do so.  He reported that he only showers when the VA assistant comes in to help him, and that he is unable to get out of bed without the assistance of others.  The Veteran indicated that he is able to leave his home with his wife, but it is rare.  He stated that his wife cooks and brings him food, as it is difficult for him to do so; otherwise, he forgets to eat.  The Veteran reported problems falling while using his walker, and sometimes falling out of his scooter. 

Special monthly compensation at the aid and attendance rate is payable to a Veteran who is helpless or so nearly helpless, as the result of service-connected disability, that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed.  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that his condition requires him to remain in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but he does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

In this case, the Veteran is service connected for right below-the-knee amputation, rated at 60 percent; urinary bladder rupture, urethral stricture, prostate hyperplasia, and impotency, rated at 60 percent; degenerative joint disease of the left shoulder, rated at 20 percent; muscle damage to Group XV right and left, each rated at 10 percent; and a scalp scar, rated as noncompensable.  The combined rating is 90 percent, and the Veteran was awarded a total disability rating based upon individual unemployability (TDIU) from March 1989.  Additionally, he is entitled to SMC for loss of use of a creative organ, and anatomical loss of one foot, both awarded under 38 U.S.C.A. § 1114 (k).

The report of a December 2006 VA Examination for Housebound Status of Permanent Need for Regular Aid and Attendance noted the Veteran was not in need of daily skilled services.  In reaching this conclusion, the physician noted that the Veteran was accompanied by his wife, and had an ataxic gait with walker, but had normal posture while seated.  His right above-the-knee amputation was noted, as well as his limited strength in the left leg.  The Board notes here that the Veteran has a below-the-knee amputation on the right, not an above-the-knee amputation as listed by this examiner.  The Veteran had no restriction of the spine, trunk, or neck.  The examiner found that the Veteran had progressively poor balance that resulted in falls when he was not using his walker or scooter.  The examiner also noted that the Veteran had a neurogenic bladder for which the Veteran self-catheterizes.  He stated that the Veteran is able to walk from a chair to his scooter without the assistance of another person.  

VA treatment records show, treatment for urine incontinence, and continued difficulty with mobility due to this right below-the-knee amputation and left knee disability.  There were also treatment records noting the Veteran's difficulty with catheterization, and injuries related to falling from his scooter when his scooter hit a hole.

The Veteran was examined by a VA physician in October 2011.  She noted that the Veteran was not permanently bedridden and that he was able to travel beyond his domicile.  The examiner stated that the Veteran's raising in the morning, getting dressed, putting on his right prosthesis, toileting, ambulating with walker, eating, ambulating to the yard, walking down a ramp from the house to the car, and going to bed are all self-directed without any aid of another person.  The Veteran used assistance to get his meals, shower, laundry, and putting up or down the rail of his bed.  He had another person lay out his clothes.  He only needed assistance in retrieving his prosthesis if he had placed it out of his own reach.  The Veteran reported that he had dizziness on a weekly basis and occasionally imbalance that affected the ability to ambulate.  There were no other body parts or system impairments that affected the ability of the Veteran to protect himself from the daily environment.  It was noted that the Veteran could walk without the assistance of another person in the home.  The examiner stated that the Veteran's was unrestricted in leaving the home.  The Veteran's best corrected vision was not 5/200 or worse in both eyes.  The Veteran had normal function of the upper extremities and normal function of the left lower extremity.  The Veteran had normal balance.  

After careful review, the Board finds that the preponderance of the evidence weighs against an award of special monthly compensation based upon the need for regular aid and attendance.  Although the Veteran asserts that he needs assistance for bathing, for preparation of his food, and for reaching his prosthesis if he places it out of reach, overall the evidence indicates that the Veteran does not meet the criteria for the need of regular aid and attendance.  The record shows that the Veteran remains able to feed himself, administer basic self-hygiene, and attend to the wants to nature.  The October 2011 examiner found that the Veteran remains able to adequately protect himself from the hazards inherent in his normal daily environment.  Additionally, although the Veteran requires a scooter or a walker to ambulate, he does not exhibit a need for frequent aid in adjusting any prosthetic or orthopedic appliances.  Nor does the Veteran demonstrate that he is bedridden or that he meets the criteria for blindness, or near-blindness, in either eye.  38 C.F.R. § 3.351.

The Board considers it significant that the Veteran is not a patient in a nursing home due to mental or physical incapacity.  Rather, as noted in his VA examination reports and treatment records, he resides in his own home with his spouse.  Further, although the Veteran's service-connected disabilities have been shown to interfere with his ability to drive, bathe, perform household chores, and put on his socks, his activities have not been so grossly limited as to require the regular aid and attendance of his spouse or another person.  On the contrary, the December 2006 VA examiner expressly indicated that the Veteran does not need daily skilled services, and the October 2011 VA examiner expressly indicated that the Veteran exit from his home unaided.  The medical evidence does not show the need for aid and attendance of another person.

In finding that the Veteran does not require the regular aid and attendance of another person, the Board acknowledges that he may at times need the assistance of his spouse or another individual as a result of his service-connected disabilities.  Based on the above, the Board finds that his need for such assistance is not the type of aid and attendance contemplated in VA's governing regulatory provisions.  38 C.F.R. § 3.350.  Those provisions are intended to compensate claimants whose service-connected disabilities render them incapable of providing for their daily needs and thus need the aid and attendance of another person to do so.  Such a degree of limitation has not been shown here. 

III.  Housebound

A Veteran may receive the housebound rate of special monthly compensation if he has a service-connected disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2).

Although the Veteran in this case is in receipt of a TDIU, none of his individual service-connected disabilities has been rated as totally disabling.  In addition, he has not been shown to be permanently housebound as a result of one or more of his service-connected disabilities.  The October 2011 VA examiner specifically opined that the Veteran remains able to leave his home without restrictions, a finding that clearly weighs against his claim for housebound benefits.

IV.  Extraschedular Consideration

The Board has also considered whether special monthly compensation on the basis of the need for regular aid and attendance of another person, or at the housebound rate should be awarded on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  

To that end, it is noted that the Director of Compensation and Pension Service issued a report in February 2012 specifically addressing the matter of extraschedular entitlement.  He noted that the Veteran needed assistance only to shower (not with daily grooming), to prepare his food (not with feeding), and to exit the premises in haste should there be an emergency such as fire.  Otherwise the Veteran was noted to be independent and self-directed.  The Director went on to say that the examination results show that the Veteran is capable of dressing himself and independent for grooming.  The Veteran needed assistance with his prosthetic appliance only when he placed it out of reach.  The Director noted that the Veteran fed and toileted himself and that the hazards of a daily environment did not require assistance.  He noted that the only time the Veteran would need help would be in the case of an emergent situation, which would be an extraordinary circumstance, not a hazard intrinsic to his everyday environment.  He noted that the Veteran was not bedridden and was able to go in and out of the house at will, without assistance.  The Director also noted that a previous examination in December 2006 was consistent with the more recent findings.  The Director went on to state that a review of all the medical evidence demonstrated that the Veteran is able to perform most basic daily activities and self-care tasks without assistance from others.  The Director concluded that entitlement to special monthly compensation on the basis of the need for regular aid and attendance of another person, or at the housebound rate, on an extraschedular basis was not warranted.  The Board's independent review of all evidence within the record comports with Director's opinion, which itself was made following a review of the entire claims file.  Hence, the Board agrees with the Director, that entitlement to special monthly compensation on the basis of the need for regular aid and attendance of another person, or at the housebound rate, on an extraschedular basis is not warranted.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for special monthly compensation on the basis of the need for regular aid and attendance of another person, or by reason of being housebound.  Therefore, the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based upon the need of regular aid and attendance or by reason of being housebound is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


